984 A.2d 478 (2009)
Mark L. HELPIN, Petitioner
v.
TRUSTEES OF the UNIVERSITY OF PENNSYLVANIA, Marjorie Jeffcoat, Thomas Freitag, and Lawrence M. Levin, Respondents.
No. 266 & 267 EAL 2009
Supreme Court of Pennsylvania.
November 13, 2009.

ORDER
PER CURIAM.
AND NOW, this 13th day of November, 2009, the Cross-Petition for Allowance of Appeal is GRANTED, limited to the following question:
Did the trial court properly grant a nonsuit on Petitioner's claim for tortious interference with prospective economic relations?